Exhibit 10.1 

 

First Amendment to
Amended and Restated Revolving Credit and Security Agreement and Waiver

 

This First Amendment to Amended and Restated Revolving Credit and Security
Agreement and Waiver, dated as of November __, 2020 (the “Amendment”), is made
pursuant to that certain Amended and Restated Revolving Credit and Security
Agreement dated as of May 1, 2020 (as amended, restated, modified or
supplemented from time to time, the “Agreement”), among MC Income Plus Financing
SPV LLC, a Delaware limited liability company, as borrower (together with its
permitted successors and assigns, the “Borrower”); Monroe Capital Income Plus
Corporation, a Maryland corporation, as the collateral manager (the “Collateral
Manager”); the Lenders from time to time party thereto; KeyBank National
Association, as administrative agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Administrative Agent”); U.S. Bank
National Association, as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns, the “Collateral Agent”);
U.S. Bank National Association, as document custodian (in such capacity,
together with its successors and assigns, the “Document Custodian”); and U.S.
Bank National Association, as collateral administrator (in such capacity,
together with its successors and assigns, the “Collateral Administrator”).

 

W i t n e s s e t h :

 

Whereas, the Borrower, the Collateral Manager, the Lenders, the Administrative
Agent, the Collateral Agent, the Document Custodian and the Collateral
Administrator have previously entered into and are currently party to the
Agreement;

 

Whereas, the Borrower has requested that the Administrative Agent and the
Lenders (i) make certain amendments to the Agreement and (ii) waive the
commitment fee due and payable to KeyBank National Association, as the Lender,
pursuant to the Administrative Agent Fee Letter on the date hereof, and the
Lenders are willing to do so under the terms and conditions set forth in this
Amendment;

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

 



 

 

 

Section 2. Amendments to Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Agreement shall be and
hereby is amended as follows:

 

2.1. The following defined terms appearing in Section 1.01 of the Agreement are
hereby amended and restated in their respective entireties to read as follows:

 

“Applicable Margin” means (a) during the Reinvestment Period, (i) for any day on
which the average Utilization for the most recently ended month is greater than
60%, (A) if the number of Obligors with respect to all Eligible Loans as of the
last day of the previous calendar month exceeds 30, 2.75% per annum, (B) if the
number of Obligors with respect to all Eligible Loans as of the last day of the
previous calendar month is 30 or less but greater than 15, 2.85% per annum and
(C) if the number of Obligors with respect to all Eligible Loans as of the last
day of the previous calendar month is 15 or less, 2.95% per annum, or (ii) for
any day on which the average Utilization for the most recently ended month is
60% or less, 3.000% per annum; (b) after the Reinvestment Period and during the
Amortization Period, 3.250% per annum; and (c) with respect to Obligations which
accrue interest at the Past Due Rate pursuant to Section 2.13 or upon the
occurrence and during the continuation of an Event of Default, the Applicable
Margin determined in accordance with the foregoing clauses (a) and (b) plus
2.00% per annum.

 

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

 

(i)       the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(ii)       the sum of: (a) Daily Simple SOFR and (b) the related Benchmark
Replacement Adjustment; or

 

(iii)       the sum of: (a) the alternate benchmark rate that has been selected
by the Administrative Agent and the Borrower as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor giving due
consideration to (i) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;

 



 -2- 

 

 

provided that, in the case of clause (i), Term SOFR is displayed on a screen or
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion. If the Benchmark
Replacement as determined pursuant to clause (i), (ii) or (iii) above would be
less than the Floor, the Benchmark Replacement will be deemed to be the Floor
for the purposes of this Agreement and the other Facility Documents.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Tranche Period and Available Tenor for any setting of such Unadjusted
Benchmark Replacement:

 

(i)       for purposes of clauses (i) and (ii) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

 

(a)       the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Tranche Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

 

(b)       the spread adjustment (which may be a positive or negative value or
zero) as of the Reference Time such Benchmark Replacement is first set for such
Tranche Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and

 

(ii)       for purposes of clause (iii) of the definition of “Benchmark
Replacement,” the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower for the
applicable Corresponding Tenor giving due consideration to (x) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (y) any evolving or then-prevailing
market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for the replacement of such Benchmark
with the applicable Unadjusted Benchmark Replacement for Dollar-denominated
syndicated credit facilities;

 



 -3- 

 

 

provided that, in the case of clause (i) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definitions of “Base Rate,” “Business Day”, “LIBOR Rate,”
“Adjusted Eurodollar Rate”, “Interest Accrual Period,” and “Tranche Period”,
timing and frequency of determining rates and making payments of interest,
timing of borrowing requests or prepayments, conversion or continuation notices,
length of lookback periods, the applicability of breakage provisions, and other
technical, administrative, or operational matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement and the other Facility Documents).

 

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

 



 -4- 

 

 

(i)       in the case of clause (i) or (ii) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of such Benchmark (or the published component used in the
calculation thereof) permanently or indefinitely ceases to provide all Available
Tenors of such Benchmark (or such component thereof);

 

(ii)       in the case of clause (iii) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein; or

 

(iii)       in the case of an Early Opt-in Election, the sixth (6th) Business
Day after the date notice of such Early Opt-in Election is provided to the
Lenders, so long as the Administrative Agent has not received, by 5:00 p.m. (New
York City time) on the fifth (5th) Business Day after the date notice of such
Early Opt-in Election is provided to the Lenders, written notice of objection to
such Early Opt-in Election from Lenders comprising the Required Lenders.

 

For the avoidance of doubt, (x) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (y) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (i) or (ii) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

(i)       a public statement or publication of information by or on behalf of
the administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

 



 -5- 

 

 

 

(ii)       a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Board of Governors of the Federal Reserve
System, the Federal Reserve Bank of New York, an insolvency official with
jurisdiction over the administrator for such Benchmark (or such component), a
resolution authority with jurisdiction over the administrator for such Benchmark
(or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or

 

(iii)       a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) or a Relevant Governmental Body announcing that
all Available Tenors of such Benchmark (or such component thereof) are no longer
representative.

 

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (i) or (ii) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Facility
Document in accordance with Section 2.18 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Facility Document in accordance with Section 2.18.

 



 -6- 

 

 

“Early Opt-in Election” means, if the then-current Benchmark is the LIBOR Rate,
the occurrence of:

 

(i)       a notification by the Administrative Agent to (or the request by the
Borrower to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding Dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review); and

 

(ii)       the joint election by the Administrative Agent and the Borrower to
trigger a fallback from the LIBOR Rate and the provision by the Administrative
Agent of written notice of such election to the Lenders.

 

“Facility Amount” means (a) on or prior to the Commitment Termination Date,
$100,000,000 (as such amount may be reduced from time to time pursuant to
Section 2.06) and (b) following the Commitment Termination Date, the outstanding
principal balance of all the Advances; provided that the Facility Amount may be
increased by the Borrower from time to time in accordance with Section 2.15
hereof.

 

“Relevant Governmental Body” means the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Board of Governors of the Federal Reserve System or
the Federal Reserve Bank of New York, or any successor thereto including without
limitation the Alternative Reference Rates Committee.

 

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.

 

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 



 -7- 

 

 

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

 

2.2. The defined term “Benchmark Transition Start Date” appearing in Section
1.01 of the Agreement is hereby deleted in its entirety.

 

2.3. Section 1.01 of the Agreement is hereby further amended by adding the
following new defined term in the appropriate alphabetical sequence to read in
its entirety as follows:

 

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of a Tranche Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Tranche Period” pursuant to Section 2.18(d).

 

“Benchmark” means, initially, USD LIBOR; provided that if a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred with respect to USD LIBOR or the then-current
Benchmark, then “Benchmark” means the applicable Benchmark Replacement to the
extent that such Benchmark Replacement has replaced such prior benchmark rate
pursuant to Section 2.18(a).

 

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

 

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for syndicated
business loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

 



 -8- 

 

 

“Floor” means the benchmark rate floor provided in this Agreement (as of the
execution of this Agreement, the modification, amendment or renewal of this
Agreement or otherwise) initially with respect to the LIBOR Rate. For the
avoidance of doubt, as of the Closing Date the Floor is one-half of one percent
(0.50%).

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

“Reference Time” with respect to any setting of the then-current Benchmark means
(i) if such Benchmark is the LIBOR Rate, at approximately 11:00 a.m. (London
time) on the Rate Setting Day, and (ii) if such Benchmark is not the LIBOR Rate,
the time determined by the Administrative Agent in its reasonable discretion.

 

“SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).

 

“SOFR Administrator’s Website” means the website of the Federal Reserve Bank of
New York, currently at http://www.newyorkfed.org, or any successor source for
the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

 

“USD LIBOR” means the London interbank offered rate for U.S. dollars.

 

2.4. Section 2.18 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

Section 2.18. Benchmark Replacement Setting. (a) Benchmark Replacement.
Notwithstanding anything to the contrary herein or in any other Facility
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (i) or
(ii) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Facility Document in respect of such Benchmark setting
and subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Facility Document and
(y) if a Benchmark Replacement is determined in accordance with clause (iii) of
the definition of “Benchmark Replacement” for such Benchmark Replacement Date,
in each instance notwithstanding the requirements of Section 16.01 or anything
else contained herein or in any other Facility Document, such Benchmark
Replacement will replace such Benchmark for all purposes hereunder and under any
Facility Document in respect of any Benchmark setting at or after 5:00 p.m. (New
York City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders without any amendment to, or
further action or consent of any other party to, this Agreement or any other
Facility Document so long as the Administrative Agent has not received, by such
time, written notice of objection to such Benchmark Replacement from Lenders
comprising the Required Lenders; provided that, at any time the Benchmark
Replacement has been determined other than in accordance with clause (i) of the
definition of “Benchmark Replacement” due to the unavailability of Term SOFR and
Term SOFR becomes available such that the Benchmark Replacement could be
determined in accordance with clause (i) of the definition of “Benchmark
Replacement”, the Administrative Agent and the Borrower each agree to cooperate
in good faith to enter into amendments to this Agreement and the Facility
Documents as applicable to implement such Benchmark Replacement pursuant to
clause (i) of the definition of “Benchmark Replacement”. 

 

 -9- 

 



 

(b)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Facility
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement or any other Facility Document.

 

(c)       Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders in
writing of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, (iv) the removal or reinstatement of
any tenor of a Benchmark pursuant to clause (d) below and (v) the commencement
or conclusion of any Benchmark Unavailability Period. Any determination,
decision or election that may be made by the Administrative Agent or, if
applicable, any Lender (or group of Lenders) pursuant to this Section 2.18,
including, without limitation, any determination with respect to a tenor, rate
or adjustment, or implementation of any Benchmark Replacement Conforming
Changes, or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action or any
selection, will be conclusive and binding on all parties hereto absent manifest
error and may be made in its or their sole discretion and without consent from
any other party to this Agreement or any other Facility Document, except, in
each case, as expressly required pursuant to this Section 2.18.

 

(d)       Unavailability of Tenor of Benchmark. Notwithstanding anything to the
contrary herein or in any other Facility Document, at any time (including in
connection with the implementation of a Benchmark Replacement), (i) if the
then-current Benchmark is a term rate (including Term SOFR or USD LIBOR) and
either (A) any tenor for such Benchmark is not displayed on a screen or other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion or (B) the regulatory
supervisor for the administrator of such Benchmark or a Relevant Governmental
Body has provided a public statement or publication of information announcing
that any tenor for such Benchmark is or will be no longer representative, then
the Administrative Agent may modify the definition of “Tranche Period” for any
Benchmark settings at or after such time to remove such unavailable or
non-representative tenor and (ii) if a tenor that was removed pursuant to clause
(i) above either (A) is subsequently displayed on a screen or information
service for a Benchmark (including a Benchmark Replacement) or (B) is not, or is
no longer, subject to an announcement that it is or will no longer be
representative for a Benchmark (including a Benchmark Replacement), then the
Administrative Agent may modify the definition of “Tranche Period” for all
Benchmark settings at or after such time to reinstate such previously removed
tenor.

 

(e)       Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Borrowing during any Benchmark Unavailability Period
and, failing that, the applicable Interest Rate for such Borrowing shall be the
Base Rate. During any Benchmark Unavailability Period or at any time that a
tenor for the then-current Benchmark is not an Available Tenor, the components
of Base Rate based upon the then-current Benchmark for or such tenor for such
Benchmark, as applicable, will not be used in any determination of the Base
Rate.

 



 -10- 

 

 

2.5. Schedule 1 to the Agreement is hereby amended and restated in its entirety
as set forth on Schedule 1 attached hereto.

 

Section 3. Waiver. In connection with the effectiveness of this Amendment,
KeyBank National Association (“KeyBank”), in its capacity as Lender, will
increase its Commitment under the Agreement (the “Increase”). Pursuant to the
Administrative Agent Fee Letter, the Borrower agrees to pay to KeyBank, in its
capacity as a Lender, a commitment fee (the “Increased Commitment Fee”) on the
date of any increase in KeyBank’s Commitment after May 1, 2020. Notwithstanding
anything contained in the Administrative Agent Fee Letter to the contrary,
KeyBank, in its capacity as Lender and as Administrative Agent, hereby waives
payment of the Increased Commitment Fee with respect to the Increase; provided
that the Borrower agrees to pay to KeyBank, in its capacity as Lender, the
Increased Commitment Fee with respect to any portion of the Increase that is not
assigned to another Lender on or prior to January 15, 2021. This waiver is
limited to the matters expressly set forth above and except as waived or amended
hereby, all of the terms and conditions of the Agreement stand and remain in
full force and effect.

 

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

 

4.1. The Administrative Agent, the Borrower, the Collateral Manager and the
Lenders shall have executed and delivered this Amendment.

 

4.2. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

 

Section 5. Representations of the Borrower and Collateral Manager. Each of the
Borrower and the Collateral Manager hereby represents and warrants to the
parties hereto that as of the date hereof each of their respective
representations and warranties contained in Article IV of the Agreement and any
other Facility Documents to which it is a party are true and correct in all
material respects as of the date hereof and after giving effect to this
Amendment (except to the extent that such representations and warranties relate
solely to an earlier date, and then are true and correct as of such earlier
date).

 

Section 6. Agreement in Full Force and Effect. Except as specifically amended
herein, the Agreement shall continue in full force and effect in accordance with
its original terms and the Liens created and provided for by the Facility
Documents remain in full force and effect and continue to secure, among other
things, the performance of all of the Borrower’s Obligations under the Facility
Documents and the Agreement as amended hereby. Reference to this specific
Amendment need not be made in the Agreement or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Agreement, any reference in
any of such items to the Agreement being sufficient to refer to the Agreement as
amended hereby.

 



 -11- 

 

 

Section 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement. Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original. Delivery of an executed counterpart hereof by facsimile
transmission or by e-mail transmission of an electronic signature (including,
without limitation, any .pdf file, .jpeg file, or any other electronic or image
file, or any “electronic signature” as defined under the U.S. Electronic
Signatures in Global and National Commerce Act or the New York Electronic
Signatures and Records Act, which includes any electronic signature provided
using Orbit, Adobe Sign, or DocuSign) shall be effective as delivery of a
manually executed counterpart hereof.

 

Section 8. Governing Law. This Amendment shall be construed in accordance with
the internal laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the internal laws of the State of New
York.

 

[Signature Pages To Follow]

 

 -12- 

 

 

In Witness Whereof, the parties hereto have caused this First Amendment to
Amended and Restated Revolving Credit and Security Agreement and Waiver to be
executed and delivered by their duly authorized officers as of the date hereof.

 

  MC Income Plus Financing SPV LLC, as Borrower           By: Monroe Capital
Income Plus Corporation, as Designated Manager                   By:       Name:
      Title:             Monroe Capital Income Plus Corporation, as Collateral
Manager                   By:       Name:       Title:  

 

 

 

[Signature Page to First Amendment to Amended and Restated Revolving Credit and
Security Agreement and Waiver]

 



 



  KeyBank National Association, as Administrative Agent                   By:  
    Name:       Title:                             KeyBank National Association,
as Lender                   By:       Name:       Title:  

 

 

 

 



 

[Signature Page to First Amendment to Amended and Restated Revolving Credit and
Security Agreement and Waiver]

 

 

Schedule 1

 

Commitments and Percentages



Lender Commitment Percentage KeyBank National Association $100,000,000 100%  
$100,000,000 100%

 

 

 

 

